

116 HR 7383 IH: To direct the Comptroller General of the United States to conduct a study regarding women involuntarily separated or discharged from the Armed Forces due to pregnancy or parenthood, and for other purposes.
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7383IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Comptroller General of the United States to conduct a study regarding women involuntarily separated or discharged from the Armed Forces due to pregnancy or parenthood, and for other purposes.1.FindingsCongress finds the following:(1)In June 1948, Congress enacted the Women’s Armed Services Integration Act of 1948, which formally authorized the appointment and enlistment of women in the regular components of the Armed Forces.(2)With the expansion of the Armed Forces to include women, the possibility arose for the first time that members of the regular components of the Armed Forces could become pregnant.(3)The response to such possibilities and actualities was Executive Order 10240, signed by President Harry S. Truman in 1951, which granted the Armed Forces the authority to involuntarily separate or discharge a woman if she became pregnant, gave birth to a child, or became a parent by adoption or a stepparent.(4)The Armed Forces responded to the Executive order by systematically discharging any woman in the Armed Forces who became pregnant, regardless of whether the pregnancy was planned, unplanned, or the result of sexual abuse.(5)Although the Armed Forces were required to offer women who were involuntarily separated or discharged due to pregnancy the opportunity to request retention in the military, many such women were not offered such opportunity.(6)The Armed Forces did not provide required separation benefits, counseling, or assistance to the members of the Armed Forces who were separated or discharged due to pregnancy.(7)Thousands of members of the Armed Forces were involuntarily separated or discharged from the Armed Forces as a result of pregnancy.(8)There are reports that the practice of the Armed Forces to systematically separate or discharge pregnant members caused some such members to seek an unsafe or inaccessible abortion, which was not legal at the time, or to put their children up for adoption, and that, in some cases, some women died by suicide following their involuntary separation or discharge from the Armed Forces.(9)Such involuntary separation or discharge from the Armed Forces on the basis of pregnancy was challenged in Federal district court by Stephanie Crawford in 1975, whose legal argument stated that this practice violated her constitutional right to due process of law.(10)The Court of Appeals for the Second Circuit ruled in Stephanie Crawford’s favor in 1976 and found that Executive Order 10240 and any regulations relating to the Armed Forces that made separation or discharge mandatory due to pregnancy were unconstitutional.(11)By 1976, all regulations that permitted involuntary separation or discharge of a member of the Armed Forces because of pregnancy or any form of parenthood were rescinded.(12)Today, women comprise 17 percent of the Armed Forces, and many are parents, including 12 percent of whom are single parents.(13)While military parents face many hardships, today’s Armed Forces provides various lengths of paid family leave for mothers and fathers, for both birth and adoption of children.2.Sense of Congress(a)Sense of CongressIt is the sense of Congress that women who served in the Armed Forces before February 23, 1976, should not have been involuntarily separated or discharged due to pregnancy or parenthood.(b)Expression of remorseCongress hereby expresses deep remorse for the women who patriotically served in the Armed Forces, but were forced, by official United States policy, to endure unnecessary and discriminatory actions, including the violation of their constitutional right to due process of law, simply because they became pregnant or became a parent while a member of the Armed Forces.3.GAO study of women involuntarily separated or discharged due to pregnancy or parenthood(a)Study requiredNot later than September 30, 2021, the Comptroller General of the United States shall conduct a study regarding women involuntarily separated or discharged from the Armed Forces due to pregnancy or parenthood during the period of 1951 through 1976. The study shall identify—(1)the number of such women, disaggregated by—(A)Armed Force;(B)grade;(C)race; and(D)ethnicity;(2)the characters of such discharges or separations;(3)discrepancies in uniformity of such discharges or separations;(4)how such discharges or separations affected access of such women to health care and benefits through the Department of Veterans Affairs; and(5)recommendations for improving access of such women to resources through the Department of Veterans Affairs.(b)ReportNot later than 30 days after completing the study under subsection (a), the Comptroller General shall submit to Congress a report containing the results of that study.